Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character “2336” of figs. 26-28, not mentioned in the description: Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10, 11 and 20 are objected to because of the following informalities:  
Claims 10, 11 and 20, recites the abbreviations for RFID, requires the details of these abbreviation when they used for first time. Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims Application/Control Number: 13/706,449, Page 3 Art Unit: 2833 an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,896. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both address a cable gland comprising, gland body, with interior exterior surfaces, first and second end, an elastomer seal, a compression member with a plurality of extensions, and earthing insert. 
Claim 1 of the US Patent discloses an additional limitation a plurality of inner surface inclined toward a central axis, thus claim 1 is broader than the claim 1 of the instant application.
Regarding claim 2, the US Patent discloses all the claimed limitations except for the thermoplastic elastomer material is one of a thermoplastic urethane, a thermoplastic vulcanizate, a thermoplastic silicone, a thermoplastic polyethane, or a thermoplastic polyolefin elastomer.
However, many thermoplastic elastomer material is such as thermoplastic urethane, a thermoplastic vulcanizate, a thermoplastic silicone, a thermoplastic polyethane, or a thermoplastic polyolefin elastomer are commonly used for elastomer, therefore it would have been obvious to one with ordinary skill in the art at the time the invention was made to form the elastomer from above listed material, in order to improve the durability, since it has been held to be within the general skill of a worker in the art to use a known material on the basis of its suitability.
Regarding claims 3-6, the US Patent discloses all the claimed limitations except for first and second harnesses. It would have been obvious to one with ordinary skill in the art at the time the invention was made to form the elastomer having first and second hardness as claimed, since it has been held to be within the general skill of a worker in the art to use a known material on the basis of its suitability.
Regarding claims 7-9, the US patent discloses all the claimed limitations except for the elastomer seal comprises an interior seal surface having a tapered section, the tapered section is inclined at an angle between about 1 degree and 10 degrees with a line parallel to a central axis of the elastomer seal, and wherein the angle is about 5 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the elastomer seal comprises an interior seal surface having a tapered section, the tapered section is inclined at an angle between about 1 degree and 10 degrees with a line parallel to a central axis of the elastomer seal, and wherein the angle is about 5 degrees, since applicants have presented no explanation that these particular configurations of the interior seal surface of the elastomer seal comprises member is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  ease of the assembly and a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,011, 896 in view of Lambouru et al. (US 2015/0226925) hereafter Lambouru.
Regarding claims 10-19, US patent discloses all the claimed limitations except for, an RFID tag connected to the gland body, an RFID antenna connected to the RFID tag, the RFID tag is configured to store a predetermined data one or more of: a product certification date; a product safety data; an installation detail; an installation history; a date of installation; a name of an installer; a contact information; a cable type; a cable ID; a cable use; a cable routing data; a cable tag data; a cable origin point; a cable termination point a maintenance history; a maintenance record; an inspection history; an inspection record; and a customer specified data.
Lambouru discloses the use of RFID tag and antenna feature.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have RFID tag connected to the gland body, an RFID antenna connected to the RFID tag, the RFID tag is configured to store a predetermined data in order to identify the cable and connect at the appropriate location and also for the remote connection for transmitting the signals.
Regarding claims 14-19, U.S. Patent as modified by Lambouru disclose all the claimed limitations of presently claimed limitations.
Regarding claims 20-23, as discussed above, the U.S. Patent as modified by Lambouru disclose all the claimed limitations of except of method of using a cable gland.
It would have been obvious to follow the method steps of using cable gland such as, providing, scanning, activating and wirelessly transmitting in order to properly assemble cable into the device as intended and to connect a connector or device or network racks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831